Mr. Justice Lawrence delivered the opinion of the 'lourt: This is an action brought against the City of Chester, to recover damages for injuries received by a child from an ox team and cart, at work upon the streets in the employment of the city. The case is based on the idea that the accident was attributable to the carelessness of the driver. It was left to the jury, on that issue, and they found a verdict for the plaintiff. We have examined the record in vain to discover evidence upon which this verdict can be sustained. There is none, and the counsel of appellee points out no act, either done or omitted by the driver, which he can claim to be censurable. The oxen were going down a steep grade, moving somewhat rapidly, and the child, which was not three years old, and ought not to have been permitted in the street by itselfj ran under their feet, or under the wheel, and was injured. We are obliged to direct that the case be submitted to another jury. Judgment reversed.